Order entered May 9, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00543-CV

                       IN RE DONALD GENE BLANTON, Relator

                Original Proceeding from the 86th Judicial District Court
                                Kaufman County, Texas
                            Trial Court Cause No. 23592-86

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE